TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00182-CV


John J. Rogers, Jr.; James R. Winton and Burl Richardson, Appellants

v.

Texas Board of Architectural Examiners, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-08-004634, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING

 

M E M O R A N D U M   O P I N I O N

		The parties' third joint motion to abate this cause is GRANTED, and the appeal is
ABATED until June 8, 2012.  The parties shall submit either a motion to reinstate or a joint
status report concerning the status of settlement negotiations no later than June 8, 2012. 
Upon reinstatement, motions for rehearing will be due no later than the tenth (10th) date
following reinstatement.

							_______________________________________
							J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Abated
Filed:   February 17, 2012